DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the error."  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the location in the grid” andh “the verification processor.” There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-8, 10-13, and 15-16are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bear et al (US 8583281 in file) in view of Alouani et al (US 7,028,723 in file).
	Regarding claim 1, Bear discloses a computer-assisted method for verifying medication doses in a filled medication package as a function of a prescription (Abstract: verifying the proper loading of medication into the patient’s medication dispenser device; Col.3 lines 33-42 processor performing computer-executable instructions will be used to teach most claim limitation: “using a processor of a computer system”), comprising: 
obtaining a filled medication package having a plurality of compartments (Fig.1B and Col.4 lines 5-19 medication package having plurality of compartments), the plurality of compartments arranged in the filled medication package to define a plurality of rows (Fig.1B and Col.4 lines 5-19 plurality of compartments arranged to have plurality of rows), with each said row comprising a plurality of compartments to form a grid of compartments (Fig.1B and Col.4 lines 5-19 each row having a grid of compartments), each compartment in the grid being assigned an intake period and a dose of medication consisting of a plurality of pills in accordance with the prescription (Fig.1B, Col.4 lines 5-19 and Col.7 lines 49-53 each time period having containing a dose of medication); 
obtaining, using a processor of a computer system, at least one image of the filled medication package (Col.3 lines 56-58 and Col.7 lines 5-15 capturing images of the dispenser to view all or some of the storage compartments in the dispenser containing dosage); 
determining, using the processor of the computer system, the intake period of at least one of the compartments from the at least one image using the location in the grid of the compartment (Fig.3A and Col.6 lines 49-54 camera 328 moves on an X-Y platform 332 to focus 
determining, using the verification processor of the computer system, an identity of each imaged pill within said compartment by comparing each imaged pill from the at least one image to visual characteristics of known pill reference profiles (Col.13 lines 13-22 type and number of pills left are analyzed by comparing to the user’s profile medication dosage schedule to determine the user’s compliance in taking medication; Col.10 lines 38-39 user profiles include details of their medication information, including their medication dosage schedule).
Bear discloses a dose verifier that determines types of each pill and comparing it to the user’s profile medication dosage schedule, wherein the user profiles include details of their medication information. However, Bear does not disclose comparing, using the verification processor of the computer system, the identity and the intake period of each imaged pill with the prescription; and 
outputting, using the verification processor of the computer system, data related to the comparing in a visual format to an operator.
However, Alouani comparing, using the verification processor of the computer system, the identity and the intake period of each imaged pill with the prescription (Col.4 lines 51-60 prescription order is obtained from a prescription label attached to the pill, which includes pill type and quantity of pills; Col.6 lines 4-11 identity and intake period of each imaged pill is compared against the knowledge base 150, which contains prescription information); and 
outputting, using the verification processor of the computer system, data related to the comparing in a visual format to an operator (Fig.2 and Col.6 lines 26-32 decision fusion 
It would have been obvious as to one of ordinary skill in the art at the time the invention was filed to have modified Bear to incorporate the teachings of Alouani and provide the advantage and capability of being able to automatically gather information about the pills and to decide whether the content of the pills match the prescription order (Abstract).

Regarding claim 3, Alouani in the combination teaches wherein determining the intake period includes identifying the compartment of the imaged pill in the filled medication package and associating a day and hour value to the compartment (Fig.4 dosage description 66 associated with day and hour; Bear: Col.13 lines 14-21 acquiring the intake period based on location data, i.e. image data).

Regarding claim 4, Bear in the combination teaches wherein determining the intake period comprises reading location data related to the at least one compartment in the filled medication package (Col.13 lines 14-21 acquiring the intake period based on location data, i.e. image data).

Regarding claim 5, Alouani in the combination teaches obtaining a patient posologic profile related to the prescription, and wherein comparing includes comparing the identity and the intake period of the imaged pill with the patient posologic profile (Alouani: Col.5 lines 55-56 prescription information is stored in knowledge base 150 let alone all the information display in Fig.4; Col.6 lines 57-54 automatic prescription verification system 100 determines prescription 

Regarding claim 6, Alouani in the combination teaches obtaining pill reference profiles for medication indicated in the patient posologic profile, and wherein comparing includes comparing the visual characteristics of the imaged pill with data of the obtained pill reference profiles (Alouani: Col.5 lines 55-56 prescription information is stored in knowledge base 150 let alone all the information display in Fig.4; Col.6 lines 57-54 automatic prescription verification system 100 determines prescription accuracy level based on the actual image in view of the expected image information).

	Regarding claim 7, Bear in view of Alouani teaches wherein obtaining the patient posologic profile includes obtaining the patient posologic profile from a pharmacy network (Alouani: Fig.2, Col.5 lines 50-56 posologic profile are stored in knowledge based 150, wherein the knowledge base is part of the pharmacy network as part of automatic prescription verification system; Bear: verifying step performed by a pharmacist and central monitoring station).

Regarding claim 8, Alouani in the combination teaches wherein obtaining the patient posologic profile includes scanning data on the filled medication package to obtain identification data to obtain the patient posologic profile from a database (Alouani: Col.5 lines 55-56 prescription information is stored in knowledge base 150 let alone all the information display in Fig.4; Col.6 lines 57-54 automatic prescription verification system 100 determines prescription 

Regarding claim 10, Bear in the combination teaches wherein obtaining at least one image of the filled medication package includes obtaining coordinates from a camera producing the image (Col.6 lines 49-59 imaging unit, i.e. actuator and camera, provides the coordinate of the camera; an actuator must know and relay where the actuator is located to be controlled), and wherein determining an intake period includes determining the intake period using the coordinates (Col.13 lines 13-22 type and number of pills left are analyzed by comparing the image acquired from the coordinates).

Regarding claim 11, Alouani in the combination teaches including storing, using the verification processor of the computer system, the at least one image with the prescription, for subsequent use. (Bear: Col.13 lines 11-22 images captured by the dispenser are stored in local memory; Alouani: Col.6 lines 43-44 knowledge base 150 contains expected image information).

Regarding claim 12, Bear in view of Alouani teaches wherein determining, using the processor of the computer system, the intake period of the at least one of the compartments includes determining the intake period of all of the compartments in the grid of the filled medication package (Bear: Fig.1B, Col.4 lines 6-16, Col.7 lines 5-11, Col.13 lines 14-21 acquiring intake period of all storage compartment based on captured image data).


	
	Regarding claim 15, Bear in view of Alouani teaches wherein outputting data includes indicating to an operator the medication package is correctly filled at the pharmacy (Col.3 lines 58-61 pharmacist receives information verifying whether medication package is correctly filled at a pharmacy; it is inherent that a pharmacist would be working at a pharmacy).

	Regarding claim 16, Bear in the combination teaches wherein the method is performed in pharmacy (Col.3 lines 58-61 pharmacist performs the steps of verifying proper loading of medication in a medication dispenser).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bear et al (US 8583281 in file) in view of Alouani et al (US 7,028,723 in file) and further in view of Kumar (US 5,963,664 in file).
Regarding claim 2, Bear in the combination teaches all of the elements of the claimed invention as stated above, but does not disclose wherein obtaining at least one image comprises obtaining at least two images and creating at least one of a three-dimensional image and a mosaic for subsequent steps.
However, Kumar teaches wherein obtaining at least one image includes obtaining at least two images and creating at least one of a three- dimensional image and a mosaic for subsequent 
It would have been obvious as to one of ordinary skill in the art at the time the invention was filed to have modified Bear in the combination to incorporate the teachings of Kumar and provide the advantage and capability of being able to create a three-dimensional mosaic that allows any viewpoint of the scene can be synthetically derived (Kumar: Col.2 lines 41-45).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bear et al (US 8583281) in view of Alouani et al (US 7,028,723 in file) and Heffron (US 2009/0014458).
Regarding claim 9, Bear in view of Alouani does not teach wherein outputting data includes indicating to an operator the error requiring additional verification.
However, Dulong teaches wherein outputting data includes indicating to an operator the error requiring additional verification (¶18 medication dispenser 100 alerts a caregiver to select an appropriate dose).
It would have been obvious as to one of ordinary skill in the art at the time the invention was filed to have modified Bear in the combination to incorporate the teachings of Heffron and provide the advantage and capability of being able to enable human intervention to verify medication dosages (¶18).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bear et al (US 8583281 in file) in view of Alouani et al (US 7,028,723 in file) and Ishiyama (US 2001/0033685).

However, Ishiyama teaches imaging a target object with lighting conditions matching those at a creation of the reference image (¶11, 27, 46 illumination condition estimation means generates an image of each object that is most similar to the input image as a reference image and illumination correction means generates an image of each object in the same position as the target object in the input image and under an illumination condition most similar to that of the input image as a reference image).
It would have been obvious as to one of ordinary skill in the art at the time the invention was filed to have modified Bear in the combination to incorporate the teachings of Ishiyama and provide the advantage and capability of being able to compare object image with its reference image in the same illumination condition (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/               Examiner, Art Unit 2486